Mitchell, J.
That the facts stated in the complaint constitute a single cause of action is too plain to require argument. If, in demanding judgment both for the possession of the premises, and also for an injunction restraining the continuance of the trespass upon them, the prayer asks for inconsistent forms of relief, the remedy is by motion, and not by demurrer for misjoinder of different causes of action. The demand for judgment forms no part of the “cause of action.” Pomeroy on Remedies, §§ 452, 462; Durant v. Gardner, 19 How. Pr. 94.
Order affirmed.